Citation Nr: 1044710	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  06-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for Osgood-Schlatter's disease of the left knee prior to July 4, 
2007, and from September 1, 2007, to July 7, 2008, and to a 
rating in excess of 60 percent from September 1, 2009.  

2.  Entitlement to a disability rating in excess of 10 percent 
for Osgood-Schlatter's disease of the right knee.  

3.  Entitlement to a disability rating in excess of 30 percent 
for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from 
June 1984 to June 1995.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from January and August 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In August 2007, a Travel Board hearing 
was held in Montgomery, Alabama.  The claim was remanded in March 
2008 for evidentiary development, and all actions required by 
that remand order have been accomplished.  



FINDINGS OF FACT

1.  The Veteran's limitation of motion in the left knee prior to 
July 4, 2007, and from September 1, 2007, to July 7, 2008, is not 
so severe as to be compensable under joint-specific guidelines; 
arthritis is confirmed by X-ray.  No instability or ankylosis is 
or has ever been present in the left knee, and there is no 
malunion or nonunion of the knee.  Fatigue, weakness, and pain 
are present in the range of motion exercises, and were 
contemplated by the examiner.  

2.  The Veteran had a total left knee replacement on July 8, 
2008, and following the mandatory year of a total disability 
evaluation, is in receipt of the maximum schedular rating based 
on his chronic residuals in the knee, productive of painful 
motion and weakness.  

3.  The Veteran's limitation of motion in the right knee is not 
so severe as to be compensable under joint-specific guidelines; 
however, arthritis is confirmed by X-ray.  No instability or 
ankylosis is present in the right knee, and there is no malunion 
or nonunion of the knee.  Fatigue, weakness, and pain are present 
in the range of motion exercises, and were contemplated by the 
examiner.  

4.  The Veteran's bilateral pes planus is severe bilaterally, 
with noted tenderness and need for assistive devices; however, 
the condition is not so severe as to be productive of a marked 
displacement and spasm of the Achilles tendon-tenderness is not 
extreme, and marked pronation has not been diagnosed.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for Osgood-Schlatter's disease of the left knee prior to July 4, 
2007, and from September 1, 2007, to July 7, 2008, and to a 
rating in excess of 60 percent from September 1, 2009, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256-
5263 (2010).

2.  Entitlement to a disability rating in excess of 10 percent 
for Osgood-Schlatter's disease of the right knee is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256-
5263 (2010).

3.  Entitlement to a disability rating in excess of 30 percent 
for bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
Although no longer required, in this case it was requested that 
the claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).   The Veteran was informed of how VA determines 
disability ratings and establishes effective date of awards for 
service-connected benefits, as required by judicial precedent.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Veteran is represented by the Disabled American Veterans, and 
that organization is presumed to have knowledge of what is 
necessary to substantiate a claim for service connection.  
Neither the Veteran nor his representative has pled prejudicial 
error with respect to the content or timing of VCAA notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claims, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including VA examination reports.  
There is no indication of any additional relevant evidence that 
has not been obtained.  With respect to the clinical 
examinations, the Board finds that the Veteran was provided 
thorough VA examinations which are adequate for rating purposes; 
there is no duty to provide another examination or a medical 
opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).

Legal Criteria-Increased Ratings/General

Disability ratings are determined by applying criteria set forth 
in VA's Schedule for Rating Disabilities.  Ratings are based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. §  4.7.

For claims for an increase that do not rise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from the 
filing of the claim forward, if the evidence suggests that such a 
rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2010).  Disability of 
the musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. 38 C.F.R. § 4.40 
(2010).  Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of station, 
or interference with standing, sitting, or weight bearing.  38 
C.F.R. § 4.45 (2010).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA 
must consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."  

Analysis-Increased Ratings

Knees

The Veteran was granted service connection for disorders in the 
bilateral knees in a May 1996 rating decision.  The Veteran was 
assigned 10 percent rating for each knee, due to his diagnosis of 
arthritis in the knees with limitation of motion less than what 
is required to warrant a compensable rating under joint-specific 
criteria.  Subsequent to this grant of service connection, in May 
2005, the Veteran came forth with his current claim alleging, 
essentially, that the bilateral knee conditions have worsened in 
severity, and that he should be entitled to a higher level of 
compensation.  

Under the rating schedule, arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.

Evaluations for limitation of flexion of a knee are assigned as 
follows: flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of knee extension are assigned as 
follows: extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight impairment of the knee due to 
recurrent subluxation or lateral instability.  A 20 percent 
rating is assigned for moderate impairment of the knee due to 
recurrent subluxation or lateral instability.  A maximum 30 
percent rating is warranted for severe impairment of the knee due 
to recurrent subluxation or lateral instability.

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula.  Under those criteria, a 10 percent rating is assigned 
for malunion of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent rating is warranted where there is 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent rating is warranted where there is 
malunion of the tibia and fibula with marked knee or ankle 
disability, and finally, a 40 percent evaluation is warranted 
where nonunion of the tibia and fibula is productive of loose 
motion requiring a knee brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2009).


Left Knee

With regard to the left knee, there is an extensive history of 
treatment, and the Veteran has had surgeries on two occasions, 
the most recent of which was a total knee replacement requiring 
the emplacement of an artificial joint.  The Veteran was awarded 
a 100 percent total evaluation for the left knee during two 
periods of this appeal.  Indeed, from July 5, 2007, to August 31, 
2007, the Veteran was given a 100 percent evaluation in 
recognition of his convalescence from his first surgery, and From 
July 8, 2008, to August 31, 2009, the Veteran was given a 100 
percent evaluation post-knee replacement, a rating in effect as 
required by rating criteria set forth in Code 5055.  See 
38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055.  Thus, with 
regard to the left knee, there are multiple periods under appeal, 
and the Board must examine each of the "staged ratings" where 
the Veteran is not in receipt of the maximum possible rating.  As 
such, the Board must consider if there is entitlement to a rating 
in excess of 10 percent prior to July 4, 2007, and from September 
1, 2007, to July 7, 2008, and if there is entitlement to a rating 
in excess of 60 percent from September 1, 2009.  The two periods 
of 100 percent rating are the maximum possible rating for the 
disorder, and there is no need to discuss the manifestations of 
the left knee during that time.  

Regarding the period prior to July 4, 2007, the Board notes that 
there is a VA examination of record during this time, and X-rays 
were associated with the examination report.  Specifically, the 
radiographic evidence revealed minimal degenerative changes and a 
large, nonfused ossification center of the anterior right 
tuberosity.  There was considerable pain, with the Veteran 
reporting an 8 out of a possible 10 with regard to his pain.  The 
Veteran complained of sleep disturbances and limitations of his 
daily activities as a consequence of bilateral knee pain.  The 
Veteran was not employed, and stated that he was unable to work 
due to his knee and feet disorders.  With regard to range of 
motion, the Veteran displayed a flexion to 90 degrees, with pain 
noted in the movement.  Mild to moderate functional loss was 
assessed due to pain, and the joint function was limited by pain, 
fatigue, and weakness secondary to repetitive use.  Overall, the 
Veteran's functional loss in the left knee was assessed as 
moderate to moderately severe.  The examiner specifically noted 
that instability was not present in the joint.  

Subsequent to this examination, the Veteran consistently reported 
pain in his left knee which eventually required surgery.  During 
the first period under appeal, however, there was no surgery 
until July 5, 2007, with a 100 percent disability evaluation 
being assigned on July 5, 2007.  Thus, the manifestations noted 
in the May 2005 VA examination represent the disability picture 
prior to July 4, 2007.  The surgery on July 5, 2007, was 
arthroscopic in nature, and was done to remove the noted cyst in 
the left knee.  Upon removal, the Veteran still complained of 
pain.  

As noted, the Veteran was in convalescent status between July 5, 
2007, and August 31, 2007.  On September 1, 2007, the left knee 
disability was returned to a 10 percent evaluation.  There were 
no additional range of motion tests performed between this date 
and the total knee replacement occurring on July 8, 2008.  The 
Veteran, however, was found to be in significant pain because of 
his left knee problems, and the private surgeon who performed the 
replacement noted that there was significant wear in the medial 
portion of the knee.  Although the degenerative joint disease was 
only moderately disabling, a replacement was necessary.  

A total knee replacement was performed on July 8, 2008, and the 
Veteran was given a 100 percent rating until August 31, 2009, one 
year after his surgery.  A 60 percent rating was then established 
and is currently in effect.  

Prior to July 4, 2007, and from September 1, 2007, to July 7, 
2008, based on the evidence of record, the Board concludes that 
the Veteran had arthritis in the left knee with limitation of 
motion; however, such limitation was not to a compensable degree.  
That is, flexion was not limited to less than 60 degrees and 
there was no indication of limitation of extension to more than 5 
degrees.  The assigned 10 percent ratings (for both periods) are 
consistent with arthritis with such limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 and 5261; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The Board 
notes that there was no medical or X-ray evidence of malunion or 
nonunion of the knee.  Ankylosis was not present, and the Veteran 
has not been found to exhibit subluxation or any lateral 
instability.  As such, the current 10 percent evaluation is 
appropriate under Diagnostic Codes 5010-5003, 5260 and 5261 for 
both of these periods.

The Board is cognizant of the fact that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 23-
97 and VAOPGCPREC 9-98.  Here, as noted above, there is no 
medical evidence of instability or subluxation.  Also, under 
VAOPGCPREC 9-04, separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 may be assigned for disability of the same 
joint.  In this case however, as noted above, there is no 
compensable loss of flexion or extension of the left knee.

Regarding the DeLuca factors, the Board notes that the Veteran 
did in fact exhibit functional loss, as well as pain, weakness, 
and fatigability upon repetitive motion.  This limitation was, 
however, fully considered in the range of motion exercises 
conducted in the 2005 examination, and is thus fully contemplated 
in the assigned 10 percent ratings for the periods prior to July 
4, 2007, and from September 1, 2007, to July 7, 2008.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Regarding the period from September 1, 2009, to the present, the 
Board notes that the Veteran is most properly rated under Code 
5055, which pertains to total knee replacements. Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055, for one year following 
implantation of a knee prosthesis for service-connected knee 
disability, a 100 percent rating is assigned, followed thereafter 
by a 60 percent schedular rating when there are chronic residuals 
consisting of severe painful motion or weakness or by a minimum 
rating of 30 percent rating.  The Veteran was rated 100 percent 
disabled for the year following the insertion of a prosthesis, 
and was subsequently assigned a 60 percent rating.  The 100 
percent rating is not available after the first year post-
surgery, and the maximum schedular rating for a replaced knee is 
60 percent.  With the Veteran's rating, he is thus in receipt of 
that maximum schedular rating, and he cannot receive a higher 
schedular entitlement.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  As such, the 60 percent evaluation will be continued, and 
entitlement to a higher evaluation for the left knee is denied.  



Right Knee

The Veteran has not had surgery on his right knee, and has not 
had evaluations for  this knee staged throughout the appellate 
period. 

As noted with the left knee, the Veteran also had an evaluation 
in May 2005 to evaluate the severity of his right knee.  In the 
associated report of this examination, the right knee was found 
by X-ray to have minimal degenerative changes.  The same 
complaints of pain while walking and during sleep that were noted 
with the left knee were also noted with the right, and the 
Veteran had tenderness in his patella and exercised guarded 
movements when being examined.  With regard to range of motion, 
the Veteran could flex to 130 degrees and had extension to zero 
degrees.  Pain was noted throughout these movements, and the same 
functional limitations affecting the left knee were present in 
the right (i.e. pain, weakness secondary to repetitive use, 
fatigue).  Overall, there was moderate to moderately severe 
functional loss in the joint, and the examiner specifically found 
no instability in the knee.  

The Veteran continued to complain of knee pain throughout the 
appeal period, and stated at a Travel Board hearing that his 
condition had grown in severity.  To best ascertain the level of 
severity of the knee, he was afforded a new, comprehensive VA 
examination in May 2009.  The associated report of this 
examination stated that there was no instability in the right 
knee, and that the Veteran could flex to 90 degrees, with 
extension to zero degrees.  The DeLuca factors noted in 2005 were 
absent during this examination.  Tenderness over a tibial 
tuberosity was also noted, and pain was the chief symptom.  An 
unfused bone fragment was noted with the tibial tenderness; 
however, no malunion or nonunion of the joint was assessed.  

The Board concludes that the Veteran has arthritis in the right 
knee with limitation of motion; however, such limitation is not 
to a compensable degree.  That is, flexion is not limited to less 
than 60 degrees and there is no indication of limitation of 
extension by more than 5 degrees.  The current 10 percent rating 
is consistent with arthritis with such limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 and 5261; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The Board 
notes that there is no diagnosis of malunion or nonunion of the 
knee.  Ankylosis is not present, and the Veteran has not been 
found to exhibit subluxation or any lateral instability.  As 
such, the current 10 percent evaluation is appropriate under 
Diagnostic Codes 5010-5003, 5260 and 5261.

The Board is cognizant of the fact that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 23-
97 and VAOPGCPREC 9-98.  Here, as noted above, there is no 
medical evidence of instability or subluxation.  Also, under 
VAOPGCPREC 9-04, separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 may be assigned for disability of the same 
joint.  In this case however, as noted above, there is no 
compensable loss of flexion or extension of the right knee.

Regarding the DeLuca factors, the Board notes that the Veteran 
does in fact exhibit functional loss, as well as pain, weakness, 
and fatigability upon repetitive motion in his right knee.  This 
limitation is, however, fully considered in the range of motion 
exercises conducted in the 2005 and 2009 examinations, and is 
thus fully contemplated in the assigned 10 percent rating.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the Board will 
continue the 10 percent rating for the right knee, as the 
criteria for a higher evaluation have not been met.  

Bilateral Pes Planus

The Veteran is service-connected for bilateral pes planus at a 30 
percent evaluation, with an effective date of the award of 
service connection being set to the date service connection was 
granted in May 2000.  The Veteran asserts that his disability has 
grown in severity, and that he should be entitled to a higher 
level of compensation.  

There are several VA examination and clinical reports which 
document the Veteran's bilateral pes planus.  In April 2005, the 
Veteran was found to need orthotic support in his arches, and 
there was interference with gait due to flat feet.  The Veteran 
had pain in his plantar arches at this time.  In an October 2005 
VA examination report, the Veteran noted a history of podiatric 
treatment, and a history of Unna boot and CamWalker use was 
documented.  Some tenderness was noted in the feet, and there was 
pain associated with the performance of range of motion exercises 
at the ankle (which is not part of the pes planus condition).  

The Veteran's feet were also examined in a more recent, May 2009 
VA examination.  The report of this examination noted the 
Veteran's complaints of constant burning, aching pain in both 
feet when he walks a quarter of a mile.  The Veteran did use a 
cane for his feet issues, and a slight valgus displacement of the 
left Achilles tendon, which was corrected by manipulation, was 
noted.  No deformity of the Achilles tendon was noted in the 
right foot, and there were no callosities, skin breakdown, or 
unusual shoe wear.  The Veteran's pes planus was determined to be 
mild to moderate in nature.  

The Veteran's service-connected bilateral pes planus is currently 
evaluated under Diagnostic Code 5276.  Under that code, where the 
pes planus is bilateral and severe, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on use, 
and characteristic callosities, a 30 percent rating is assigned.  
Where the pes planus is bilateral and pronounced, with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement, and severe spasm of the tendo 
Achillis on manipulation, not improved by orthopedic shoes or 
appliances, a 50 percent rating is assigned.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5276.  

In this case, the only deformity of the tendo Achilles was found 
to be slight in nature, and was easily corrected upon 
manipulation.  There was tenderness upon palpation of the feet; 
however, examination findings indicate that the tenderness was 
slight, and not in any way extreme in nature.  The Veteran had 
pain in the feet, but there was no marked pronation assessed.  No 
spasms were present in the feet, and inward displacement was not 
documented in the medical evidence of record.  Overall, the 
Veteran's disability picture has not met the requirements for a 
pronounced bilateral pes planus disability under the rating 
criteria.  The combined medical evidence of record does not 
support a finding that the pes planus is pronounced, and thus the 
50 percent maximum schedular rating will not be assigned.  

Regarding the DeLuca factors, the Board notes that the Veteran 
does in fact exhibit functional loss, as well as pain, weakness, 
and fatigability upon repetitive motion in his ankles 
bilaterally.  This limitation is, however, not part of the pes 
planus disability, which pertains to the feet.  Pain is the chief 
manifestation of bilateral pes planus, and it is fully 
contemplated in the assigned 30 percent rating which incorporates 
a consideration of severe pain.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  As such, the Board will continue the 30 percent 
rating for pes planus, as the criteria for a higher evaluation 
have not been met.  

Extraschedular Considerations

The Veteran is in receipt of a total disability evaluation based 
on individual unemployability (TDIU).  This award is based on the 
interference with employment of all his service-connected 
disorders, which include his bilateral knee and foot conditions.  
The ratings for the Veteran's specific knee and foot disorders 
are, however, fully contemplated in the schedular criteria, and 
there is nothing to suggest that the knee and foot conditions, as 
severe as they are, present such a unique disability picture as 
to be taken outside of the norm of what is established in the 
rating schedule.  As such, there is no need for a remand for a 
referral to the Director of VA's Compensation and Pension Service 
for extraschedular consideration.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).

Conclusion

In conclusion, the Veteran's claims for a higher ratings for left 
knee (for separate periods), right knee, and bilateral pes planus 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims. 38 U.S.C.A. § 5107(b); 
see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for 
Osgood-Schlatter's disease of the left knee prior to July 4, 
2007, and from September 1, 2007, to July 7, 2008, and to a 
rating in excess of 60 percent from September 1, 2009, is denied.  

Entitlement to a disability rating in excess of 10 percent for 
Osgood-Schlatter's disease of the right knee is denied.  

Entitlement to a disability rating in excess of 30 percent for 
bilateral pes planus is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


